DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 (with Claim 16 recited twice) are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “the at least one force adjustable threaded force element”. However, Claim 7, from which Claim 12 depends, recites “at least one adjustable threaded force element”. The extra “force” added to the limitation of Claim 12 is inconsistent with the terminology from Claim 7 and should be removed.
Appropriate correction is required.

Specification
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered dependent Claim 16 (the second of two claims 16) to be renumbered as Claim 21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
"receiving feature” (read: means for receiving), Claim 16 line 13. Corresponding structure can be found in the specification at paragraph [0035]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the hob halves" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is indefinite.
Claim 13 lines 1-2 recite “the at least one adjustable threaded force adjustment”, however in Claim 7, from which Claim 13 depends, it is recited as “at least one adjustable threaded force element”. Are these the same? Are they different? Thus the claim is unclear the therefore indefinite.
Claim 16 recites the limitation "the filament" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is indefinite. Dependent Claims 17-20 are indefinite as depending from an indefinite base claim.
Claims 16-20 require special attention from the Applicant. There are two claims numbered 16. The first Claim 16 is the independent claim, and the second Claim 16 is a dependent claim. Dependent Claims 16-20 are drafted as depending from Claim 15 which is not even the same invention. Thus the dependent claims are unclear and therefore indefinite. The Applicant is directed to renumber the second claim 16 as claim 21 in its response to this Office Action. For the sake of compact prosecution, Examiner will examine the claims as if the dependent claims were numbered 17-21 and as if they depended from independent Claim 16, except Claim 18 depends from Claim 17. Regarding this issue, see also the Specification section above.
Claim 20 line 1 recites “at least one sensor that senses at least one of the hobs and the second longitudinal end”. Senses what? Temperature? Pressure? Motion? Position? Existence? The limitation is vague and does not particularly point out and distinctly claim the subject matter. Thus the claim is unclear the therefore indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,420,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent U.S. 11,420,385 claim 1 reads on the instant Claim 1 as shown below.
Instant Application 17/479,112 (child)
U.S. Patent No. 11,420,385 (parent)
1. An additive manufacturing printhead for extruding filament into successive layers, wherein the printhead is translatable in second and third directions each being orthogonal to one another and to a first direction axially parallel to the extrusion of the filament, comprising: a nozzle having an elongated body with first and second opposing longitudinal ends, and an interior chamber extending between the first and second longitudinal ends; wherein the filament is fed through the first end of the nozzle and into the chamber for heating in the chamber and eventually the extrusion from the second end of the nozzle; a rotating first hob and a second hob forming a filament feed channel there between that leads into to the interior chamber of the nozzle so as to feed the filament into the first end of the nozzle; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; and at least one adjustable threaded force element coupled to the second hob and capable of moving the second hob relative to the first hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.
1. (Currently Amended) An additive manufacturing printhead for extruding filament into successive layers, wherein the printhead is translatable in second and third directions each being orthogonal to one another and to a first direction axially parallel to the filament extrusion, comprising: a nozzle having an elongated body with first and second opposing longitudinal ends, and an interior chamber extending between the first and second longitudinal ends; wherein the filament is fed through the first end of the nozzle and into the chamber for heating in the chamber and eventual extrusion from the second end of the nozzle; a rotating first hob and a second hob forming a filament feed channel there between that leads into to the interior chamber of the nozzle so as to feed the filament into the first end of the nozzle; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a hob arm having first and second opposing ends; a cam coupled to the hob arm proximate to the first end of the hob arm; the second hob is coupled to the hob arm proximate to the second end of hob arm; at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force; wherein the adjustable biasing force applied through the hob arm causes movement of the second hob relative to the first hob; and wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,919,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent U.S. 10,919,223 claim 1 reads on the instant Claim 1 as shown below.
Instant Application 17/479,112 (child)
U.S. Patent No. 10,919,223 (parent)
1. An additive manufacturing printhead for extruding filament into successive layers, wherein the printhead is translatable in second and third directions each being orthogonal to one another and to a first direction axially parallel to the extrusion of the filament, comprising: a nozzle having an elongated body with first and second opposing longitudinal ends, and an interior chamber extending between the first and second longitudinal ends; wherein the filament is fed through the first end of the nozzle and into the chamber for heating in the chamber and eventually the extrusion from the second end of the nozzle; a rotating first hob and a second hob forming a filament feed channel there between that leads into to the interior chamber of the nozzle so as to feed the filament into the first end of the nozzle; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; and at least one adjustable threaded force element coupled to the second hob and capable of moving the second hob relative to the first hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.
1. (Currently Amended) An additive manufacturing device for extruding filament into successive layers comprising: a platform being translatable in a first direction to receive the filament in the successive layers; a printhead being translatable in second and third directions each being orthogonal to one another and the first direction; wherein, the printhead includes: a nozzle having an elongated body having first and second opposing longitudinal ends and an interior chamber extending between the first and second longitudinal ends; wherein the filament is fed into the first end of the nozzle, into the chamber, heated in at least a portion of the chamber, and extruded from the second end of the nozzle; first and second hobs forming a filament feed channel there between proximate the first end of the nozzle, and substantially aligned to the interior chamber of the nozzle- so as to feed the filament into the first end of the nozzle, such that at least a portion of the nozzle is between portions of the first and second hobs; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a hob arm having first and second opposing ends; a cam coupled to the hob arm proximate to the first end of the hob arm; at least one adjustable threaded force element coupled to the cam; wherein the second hob is coupled to the hob arm proximate the second end of the hob arm; a servo motor having a shaft extending towards and coupled to the first hob to directly impart rotational movement to the first hob; and that applies wherein an adjustable biasing force applied through the hob arm causes movement of the second hob relative to the first hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/176,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application reads on the instant Claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,420,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent U.S. 11,420,385 claim 6 reads on the instant Claim 7 as shown below. 
Instant Application 17/479,112 (child)
U.S. Patent No. 11,420,385 (parent)
7. An additive manufacturing device for extruding filament into successive layers, comprising: a platform being translatable in a first direction to receive the filament in the successive layers; a printhead being translatable in second and third directions, each being orthogonal to one another and to the first direction, the printhead comprising: a nozzle having an elongated body having first and second opposing longitudinal ends, an interior chamber extending between the first and second longitudinal ends, and providing a melt zone, wherein the filament is fed into the first end of the nozzle, into the chamber, heated in the melt zone, and extruded from the second end of the nozzle; first and second hobs forming a filament feed channel there between that is substantially aligned to the interior chamber of the nozzle, which feed the filament into the first end of the nozzle such that at least a portion of the nozzle is between portions of the first and second hobs; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; and at least one adjustable threaded force element coupled to one of the first and the second hobs and capable of receiving an adjustable biasing force that causes movement of one hob relative to the other hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.
6. (Currently Amended) An additive manufacturing device for extruding filament into successive layers, comprising: a platform being translatable in a first direction to receive the filament in the successive layers; a printhead being translatable in second and third directions, each being orthogonal to one another and to the first direction, the printhead comprising: a nozzle having an elongated body having first and second opposing longitudinal ends, an interior chamber extending between the first and second longitudinal ends, and providing a melt zone, wherein the filament is fed into the first end of the nozzle, into the chamber, heated in the melt zone, and extruded from the second end of the nozzle; first and second hobs forming a filament feed channel there between that is substantially aligned to the interior chamber of the nozzle, which feed the filament into the first end of the nozzle such that at least a portion of the nozzle is between portions of the first and second hobs; a first and second plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a hob arm having first and second opposing ends; a cam coupled to the hob arm proximate to the first end of the hob arm; the second hob is coupled to hob arm proximate to the second end of hob arm; at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force; wherein the adjustable biasing force applied through the hob arm causes movement of the second hob relative to the first hob; and wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs; and a servo motor having a shaft connected to the first hob to directly impart rotational movement thereon.



Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/176078 in view of Kim et al. (US 2016/0046081 A1), here made of record. See detail below.
This is a provisional nonstatutory double patenting rejection.
Instant Application 17/479,112 (child)
Co-Pending Appl. 17/176,078 (parent)
7. An additive manufacturing device for extruding filament into successive layers, comprising: a platform being translatable in a first direction to receive the filament in the successive layers; a printhead being translatable in second and third directions, each being orthogonal to one another and to the first direction, the printhead comprising: a nozzle having an elongated body having first and second opposing longitudinal ends, an interior chamber extending between the first and second longitudinal ends, and providing a melt zone, wherein the filament is fed into the first end of the nozzle, into the chamber, heated in the melt zone, and extruded from the second end of the nozzle; first and second hobs forming a filament feed channel there between that is substantially aligned to the interior chamber of the nozzle, which feed the filament into the first end of the nozzle such that at least a portion of the nozzle is between portions of the first and second hobs; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; and at least one adjustable threaded force element coupled to one of the first and the second hobs and capable of receiving an adjustable biasing force that causes movement of one hob relative to the other hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.
1. (Original) An additive manufacturing printhead for extruding filament into successive layers, comprising: a nozzle having an elongated body with first and second longitudinal ends, and an interior chamber extending between the first and second longitudinal ends, wherein the filament is fed through the chamber for heating and eventual extrusion from the second longitudinal end; a rotating first hob and a second hob forming a filament feed channel there between that feeds the filament into the interior chamber of the nozzle from the first longitudinal end; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a cam coupled to a hob arm proximate to a first opposing end of the hob arm, and the second hob being coupled to the hob arm proximate to a second end of hob arm; and at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force that causes movement of the second hob relative to the first hob, thereby adjusting a force applied to the filament in the filament feed channel by the first and second hobs.


Co-pending application 17/176,078 claim 1 does not fully disclose a platform being translatable in a first direction to receive the filament in the successive layers, and a printhead being translatable in second and third directions, each being orthogonal to one another and to the first direction.

In the same field of endeavor, 3D printing with a print head with an extruder, Kim et al. (US 2016/0046081) disclose a plate (platform, 115) for receiving extruded filament and translatable in the vertical direction along a vertical reciprocation shaft (117) ([0030]; Fig. 2), and disclose a printhead (300) including feeding mechanism and extruder with nozzle ([0025]; Fig. 5) translatable in X and Y directions ([0047] et seq.; Figs. 2, 3A) orthogonal to each other and orthogonal to the vertical direction. 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the co-pending application 17/176,078 Claim 1 invention of an apparatus for 3D printing including a print head, as discussed above, with the Kim et al. teaching of a platform being translatable in a first direction to receive the filament in the successive layers, and a printhead being translatable in second and third directions, each being orthogonal to one another and to the first direction. One would be motivated to combine them by a desire to gain the benefit of precisely controlling the output position of the melted filament, as disclosed by Kim et al. ([0009]).




Allowable Subject Matter
Claims 1-20 (to be renumbered as Claims 1-21) are indicated as having allowable subject matter over the prior art.
Independent Claim 1 is indicated as having allowable subject matter because the recited limitations for at least one adjustable threaded force element coupled to the second hob and capable of moving the second hob relative to the first hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-6 would be allowable as depending from an indicated-allowable base claim. 
Independent Claim 7 is indicated as having allowable subject matter because the recited limitations for at least one adjustable threaded force element coupled to one of the first and the second hobs and capable of receiving an adjustable biasing force that causes movement of one hob relative to the other hob; wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 8-15 would be allowable as depending from an indicated-allowable base claim. 
Independent Claim 16 is indicated as having allowable subject matter because the recited limitations for a plurality of teeth on one of the first or the second hobs offset in relation to a receiving feature on the other hob and extending outwardly around a circumference of the one of the first or the second hob to engage the filament in the filament feed channel, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 17-21 (as renumbered) would be allowable as depending from an indicated-allowable base claim. 
A close prior art reference here made of record Koop et al. (US 2014/0159273 A1) disclose a system that is an apparatus for printing 3D parts using a layer-based, additive manufacturing, the apparatus comprising a print head comprising two proximate hobs capable of receiving and extruding therebetween a flowable part material filament and each of the two hobs comprises teeth for gripping the filament, a motor with rotary encoder capable of imparting a rotations to at least one of the two hobs, wherein the extrusion results from the rotation, and a nozzle that is capable of outputting the print material filament after at least partial liquification. Koop et al. does not disclose the claim limitations recited above.
A close prior art reference here made of record LaBossiere et al. (US 2007/0003656 A1) discloses a deposition modeling system incorporating a drive mechanism to feed a strand of filament to create a 3D model, the apparatus comprising an extrusion apparatus for building on a platform, a printhead, and a solid filament is supplied to the printhead and is melted by heating in a liquefier carried by the printhead and the melted filament is extruded through a nozzle onto the platform. The outer surface of the drive roller may include a recess within which is a first plurality of teeth that contacts the filament for advancement in the desired direction. LaBossiere et al. does not disclose the claim limitations recited above.
A close prior art reference here made of record Schroeder et al. (US 2020/0001534 A1) disclose an additive manufacturing system including a filament drive for an extruder, the apparatus comprising a motor, first and second drive shafts, and first and second hobs which have toothed concave outer peripheries configured to engage the filament. A biasing system is provided to bias the second hob towards the first hob and includes a pair of pins threaded at their distal ends, the pins carrying springs to bias the second hob towards the first hob. An abutment block operably floats on the pins and is used to adjust the biasing force provided and includes a cam arrangement that includes a cam member that cooperates with a cam surface of the abutment block. The cam member is carried on an end of the first drive shaft for rotation but could otherwise operably rotatably be mounted to a frame, and rotation of the cam such that different portions are in contact with the cam surface will adjust the amount of compression in the springs and the biasing force applied by the biasing system. Schroeder et al. do not disclose the claim limitations recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743